SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [x] Filed by a party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, For Use of the Commission Only (as permitted by Rule14a-6(e)(2)) [ ] Definitive Proxy Statement [x] Definitive Additional Materials [ ] Soliciting Material under Rule14a-12 AMES NATIONAL CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [x] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: April 1, 2015 Dear Shareholder: You are cordially invited to attend the Annual Meeting of Shareholders of Ames National Corporation on Wednesday, April 29, 2015, at Reiman Gardens, 1407 University Boulevard, Ames, Iowa. Registration begins at 4:00 p.m., with the Annual Meeting to commence at 4:30 p.m. In connection with the Annual Meeting, we recently sent you a Notice of Internet Availability of Proxy Materials containing instructions for accessing the Proxy Statement and our 2014 Annual Report on Form 10-K and voting your shares online at www.amesnational.com. Another copy of the Notice of Internet Availability of Proxy Material is enclosed for your information. Enclosed you will also find a printed Proxy Card. If you have already voted your shares online at www.amesnational.com , please disregard this mailing . If you have not yet voted, we encourage you to review the Proxy and financial information at www.amesnational.com and vote your shares. You may vote online or by signing, dating and returning the enclosed Proxy Card as soon as possible in the postage-paid envelope provided. We look forward to seeing you at the Annual Meeting on April 29, 2015, and thank you for your continued support of Ames National Corporation. Sincerely, \s\ Douglas C. Gustafson Douglas C. Gustafson Chairman
